Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
Claims 1-3 and 19-20 are rejected under 35 U.S.C. 102a(1) as being anticipated by Rajagopal et al. (US9169521_B1).
Regarding claim 1, Rajagopal et al. teaches a method for assembling an aerosol collection device comprising:
providing a vessel component (referred to as wearable collection device 200, see Figure 2A) comprising at least a valve support annulus element (see Column 11, Lines 32-34, Figure 7 which teaches the respiration mask, 202, having a multi-layer filter,400, a microfluidic system, 500, and an analysis cartridge, 600, with the tubes 502 of 500 acting as the valve support annulus) and a sample distribution annulus element (see Column 11 Lines 38-43 which teaches that the collection device 200 include a microfluidic system 500 (acting as a sample distribution annulus element) which provides a system through which sample enters cartridge 600 (see Column 11 Lines 10-11, Figure 2B));
	inserting a filter component (400, i.e. filter layers 402, 404, 406) between the sample distribution annulus element (500) and at least one of the filter support body elements of the vessel component (see Column 15 Lines 63-67, Figure 7 which teaches a respiration mask with filters combined in a multi-layer filter, 400, (which acts a filter support body) attached to a sample analysis cartridge, 600);
	and positioning a valve component on the valve support annulus element (the tubes 502) (see Column 11 Lines 38-40, Figure 7 which teaches an intake valve (not shown) embedded inside the respiratory mask inlet).	Regarding claim 2, Rajagopal et al. teaches that the sample distribution annulus element (500) is positioned at the inner bottom surface of the vessel (200) (see Figure 2A and Figure 7) wherein the valve support annulus element (tubes 502) is positioned within the sample distribution annulus element (500), wherein the sample distribution annulus element comprises one or more sample distribution elements (see Column 12, Lines 27-28 which teaches the distribution annulus element (500) consists of tubes (502) that transports fluid through capillary action (see Column 12, Lines 27-28). In another embodiment, fluid transport can be performed via electronic devices (508) that control electro-osmatic pump contacts (512) which are in contact with the tubes) configured to distribute at least a portion of a sample to a respective filter portion of a plurality of distributed filter portions defined throughout the filter component (see Figure 2B which teaches the input device, respiratory mask 202 - intake valve, distributes the sample to a multilayer filter, 400). 
	Regarding claim 3, Rajagopal et al. teaches all the limitations of claim 2 taught above. Rajagopal et al. further teaches the vessel component comprises at least one capsule extraction body element positioned on the inner bottom surface of the vessel component (see Column 11 Lines 2-5 which teaches the analysis cartridge (600, acting as the capsule extraction body element) may be removable for transport to another analysis or diagnostic device, for example, to confirm the analysis and/or perform additional analyses) and radially outward from the sample distribution annulus element (see Figure 7 which shows the analysis cartridge, 600, located radially outward from the sample inlet valve).
	Regarding claim 5, Rajagopal et al. teaches all the limitations of claim 1 taught above. Rajagopal et al. further teaches securing a tube component to the sample distribution annulus element (see Column 12, Lines 27-28 which teaches the distribution annulus element (500) consists of tubes (502) that transports fluid through capillary); and
	positioning at least one capsule component on a top surface of the capsule extraction body element (600) (see Column 13 Lines 13-15 which teaches the cartridge 600 includes a well 604 for receiving the analyte-containing solution positioned on a top surface of 600).
Regarding claim 7, Rajagopal et al. teaches all the limitations of claim 5 taught above. Rajagopal et al. further teaches the tube component comprises a pipe element having a top portion and a bottom portion wherein the top portion is connected to the bottom portion, forming at least a portion of a flow channel for a fluid substance (see Figure 7 which shows a tube-like structure, circled, attached to the filter, 400 and 500, which leads to the inlet valve where sample fluid flows through).
Regarding claim 19, Rajagopal et al. teaches the limitations of claim 1 taught above. Rajagopal et al. further teaches providing a sample transfer adapter, wherein the sample transfer adapter comprises at least one of a sampling tunnel (see Column 10 Lines 7-14 which teaches the analyte is transferred from a sample preparation area of the device to the analysis area of the device. In one embodiment, the analyte is transferred via to a microfluidics system configured to transfer small quantities of fluid from the sample preparation area to the analysis cartridge. In some embodiments, the microfluidic system comprises one or more tubes having a small-diameter lumen (acting as a sampling tunnel) that transports the fluid via capillary action) or a mask component (see Column 11 Lines 38-43 which teaches the respiration mask may include an intake valve that allows outside air to be inhaled by the subject. The fluid-borne sample may be that of one or more humans).
Regarding claim 20, Rajagopal et al. teaches the limitations of claim 1 taught above. Rajagopal et al. further teaches providing an extraction cartridge (600) configured to extract a volume of a sample liquid from within the aerosol collection device (see Column 11 Lines 2-5 which teaches an analysis cartridge may be removable for transport to another analysis or diagnostic device, for example, to confirm the analysis and/or perform additional analyses).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4, 6, 8 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Rajagopal et al. (US9169521B1) as applied to claim 1 above, and further in view of Vaughan et al. (US20040127808A1).
Regarding claim 4, Rajagopal et al. teaches all the limitations of claim 1 taught above. Rajagopal et al. does not teach the valve support annulus element comprises a plurality of supporting beams, wherein the valve component is supported by the plurality of supporting beams.
In the analogous art of non-invasive condensation collection, sampling and analysis, Vaughan et al. teaches the valve support annulus element (condensation apparatus 60) comprises a plurality of supporting beams (the inner tubes 66), wherein the valve component is supported by the plurality of supporting beams (see Figure 1, [0044]-[0047] which teaches the inner tubes 66, which supports valves 28 and 30).
It would be obvious for one ordinary skill in the art to modify the device used by Rajagopal et al. in view of Vaughan et al. to include support beams, connectors, for the benefit of maintaining the position of the intake valve when processing sample fluid. 
	Regarding claim 6, Rajagopal et al. teaches the limitations of claim 5 taught above. Rajagopal et al. further teaches at least one capsule component comprises a first capsule component storing a first buffer solution (see
Column 7 Lines 45-50 which teaches the lysis solution filter layer may comprise a material that
is selectively solvent in a fluid such as water, phosphate buffer solution (PBS), or bovine serum
albumin (BSA)).
	Rajagopal et al. in view of Vaughan et al. does not teach a second capsule component storing a second buffer solution.
	However, it would be obvious for one of ordinary skill in the art to duplicate the first capsule component to store a different buffer reagent for the benefit preventing mix ups of different buffers used in one capsule. See MPEP 2144.04 VI. B. which states “in re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced).”
	Regarding claim 8, the combination of Rajagopal et al. and Vaughan et al. teach the limitations of claim 7 taught above. Rajagopal et al. further teaches a valve component located in an inner surface of a middle portion of the pipe element of the tube component (see annotated Figure 7 below, which shows a tube-like structure, circled, attached to the filter, 400 and 500, which leads to the inlet valve) but does not teach that the valve component is positioned between a plurality of supporting beams of the valve support annulus element.

    PNG
    media_image1.png
    538
    558
    media_image1.png
    Greyscale

In the analogous art of non-invasive condensation collection, sampling and analysis, Vaughan et al. teaches the valve support annulus element (condensation apparatus 60) comprises a plurality of supporting beams (the inner tubes 66), wherein the valve component is supported by the plurality of supporting beams (see Figure 1, [0044]-[0047], which teaches the inner tubes 66 support valves 28 and 30).
It would be obvious for one ordinary skill in the art to modify the device used by Rajagopal et al. in view of Vaughan et al. to include support beams as part of the valve support annulus, (as taught by Vaughan et al.) for the benefit of maintaining the position of the intake valve when processing sample fluid. 

Regarding claim 13, Rajagopal et al. teaches the limitations of claim 5 taught above. Rajagopal et al. further teaches that the at least one capsule component stores a buffer solution (see Column 7 Lines 41-50 which teaches a lyophilized lysis solution in a dissolvable filter layer, capsule. The lysis solution filter layer may comprise a material solvent in water, phosphate buffer saline (PBS), or bovine serum albumin (BSA)).
Regarding claim 14, the combination of Rajagopal et al. and Vaughan et al. teach the limitations of claim 13 taught above. 
Furthermore, Vaughan et al. further teaches at least one capsule component comprises a holder element (see [0032] which teaches the reagent, in a capsule, may be located in a holder) defining a cavity having an opening on a bottom surface of the at least one capsule component and storing the buffer solution (see [0053], Figure 1 which teaches a reagent chamber that is openable at the bottom), and a cap element (see [0046] which teaches a cap may be used to prevent or regulate communication between filter and condensation apparatus) hermetically sealing the opening of the holder element (see [0053] which teaches the reagent chamber may be initially sealed. See [0064] which teaches an airtight cap, 280, is placed over the open end of the collecting tube).
Regarding claim 15, the combination of Rajagopal et al. and Vaughan et al. teach the limitations of claim 14 taught above. 
Furthermore, Vaughan et al. further teaches that the cap element is positioned on the top surface of the capsule extraction body element (see [0052], Figure 1 which teaches a collection apparatus includes a connector portion, 104, emerging from the condensation apparatus, 60, and blocked by an egress port cap, 108).

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Rajagopal et al. as applied to claim 5 above, and further in view of Clavaguera et al. (US20170097287A1).
Regarding claim 9, Rajagopal et al. teaches the limitations of claim 5 taught above. Rajagopal et al. further teaches a tube component (see annotated Figure 7 above, which shows a tube-like structure, circled, attached to the filter (400) which leads to the inlet valve) and a sample distribution annulus element (500)).
However, Rajagopal et al. does not teach that the tube component comprises a first notch, wherein the sample distribution annulus element comprises a second notch.
In the analogous art of capturing and transporting nanoparticles in aerosols, Clavaguera et al. teaches a notch running through an annular rim where the filter holder, 3, comprises a tongue, 4, that is complimentary to the notches, 12 and 22, where it is secured (see Figure 2, [0084]). 
It would be obvious for one ordinary skill in the art to modify the device used by Rajagopal et al. in view of Clavaguera et al. to include notches where the inlet valve is fitted to the tube component for the benefit of securing in place the inlet valve to prevent sample liquid from being lost. 
Regarding claim 10, the combination of Rajagopal et al. and Clavaguera et al. teach the limitations of claim 9 taught above. Rajagopal et al. further teaches a tube component (see Figure 7 which shows a tube-like structure, circled, attached to the filter (400) which leads to the inlet valve) and a sample distribution annulus element (500)).
However, Rajagopal et al. does not teach that the tube component is secured to the sample distribution annulus element through a slide interference fit between the first notch and the second notch.
In the analogous art of capturing and transporting nanoparticles in aerosols, Clavaguera et al. teaches a notch running through an annular rim where the filter holder, 3, comprises a tongue, 4, that is complimentary to the notches, 12 and 22, where it is secured (see Figure 2, [0084]). Figure 2 shows the filter holder, 2, sliding in place and connecting with the other cassette piece, 1.
It would be obvious for one ordinary skill in the art to modify the device taught by Rajagopal et al. in view of Clavaguera to include notches where the inlet valve is fitted to the tube component in a sliding interference for the benefit of easily securing in place the inlet valve to prevent sample liquid from being lost.

Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Rajagopal et as applied to claim 5 above, and further in view of Kratskin (Kratskin, Igor L, et al. “An Easily Constructed Pipette for Pressure Microinjections into the Brain.” Brain Research Bulletin, vol. 44, no. 2, 1997, pp. 199–203., https://doi.org/10.1016/s0361-9230(97)00092-0.).
Regarding claim 16, Rajagopal et al. teaches the limitations of claim 5 taught above but do not teach positioning a lower plunger component on a top surface of the filter component; and securing an upper plunger component on a top surface of the at least one capsule component.
In the analogous art of pipette microinjections, Kratskin et al. teaches (Page 200, Figure 1) a pipette syringe with a plunger being placed inside which drives liquid in and out of the pipette).
It would have been obvious to further modify the device used by Rajagopal et al. to include a pipetting device with a plunger (as taught by Kratskin et al.) on top of the filter component and on top of the capsule component for the benefit of extracting the sample out efficiently for analysis and for preventing cross contamination and spills.
Regarding claim 18, the combination of Rajagopal et al., Vaughan et al., and Kratskin et al. teach the limitations of claim 16 taught above. Vaughan et al. teaches securing a cap element (see [0046] which teaches a cap may be used to prevent or regulate communication between filter and condensation apparatus) but does not teach an upper plunger component. 
Kratskin et al. teaches an upper plunger component (see (Page 200, Figure 1) which teaches a pipette syringe with a plunger being placed inside which drives liquid in and out of the pipette).
It would be obvious for one ordinary skill in the art to replace the cap element taught by Vaughan et al. with the plunger component taught by Kratskin et al. to secure a cap on the upper plunger component place on the capsule component for the benefit of extracting the sample out efficiently for analysis and for preventing cross contamination and spills.

Allowable Subject Matter
Claims 11-12 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claims 1 and 5 and any intervening claims.
Regarding claim 11, the closest prior art, Rajagopal et al., teaches a vessel component comprising at least one capsule extraction body element (see Column 11 Lines 2-4 which teaches the analysis cartridge may be removable for transport to another analysis or diagnostic device) but does not teach that the vessel component comprises: at least two vertical ridge elements disposed on an inner lateral surface of the vessel component.
Regarding claim 12, the closest prior art, Rajagopal et al., teaches a vessel component comprising at least one capsule extraction body element (see Column 11 Lines 2-4 which teaches the analysis cartridge may be removable for transport to another analysis or diagnostic device) but does not teach that the at least one capsule component is secured between the at least two vertical ridge elements of the vessel component.
Regarding claim 17, the combination of Rajagopal et al., Vaughan et al., and Kratskin et al. teach the limitations of claim 16 taught above. The closest prior art, Kratskin et al., teaches a pipette syringe (which acts as the outer lateral surface) with a plunger being placed inside which drives liquid in and out of the pipette (Page 200, Figure 1). 
However, the combination of Rajagopal et al., Vaughan et al., and Kratskin et al. does not teach a plurality of plunger support wings disposed on the outer lateral surface, wherein each of the plurality of plunger support wings comprises a bottom portion and a lateral portion.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI HUSAIN FARAZ whose telephone number is (571)272-2480. The examiner can normally be reached M-F 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.H.F./             Examiner, Art Unit 1797                                                                                                                                                                                   
/JENNIFER WECKER/             Primary Examiner, Art Unit 1797